      Case 2:91-cv-00589-CJC Document 660 Filed 08/05/19 Page 1 of 1 Page ID #:502

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No.       CV 91-00589-CJC                                      Date      August 5, 2019
 Title          United States of America, et al v. Shell Oil Co, et al




PRESENT:

            HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                     Debbie Hino-Spaan
         Deputy Clerk                                        Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                      ATTORNEYS PRESENT FOR DEFENDANT:

         William Weinischke                                         Greg Christianson
         Sparsh Khandeshi

PROCEEDINGS:           STATUS CONFERENCE



       Hearing held. Madeline Gallo and Robin McGinnis also present. The Court hears from
the parties.

         The Government shall file a motion to lift the stay within 30 days of today’s hearing.




                                                                                                  34
                                                                                   00     :
                                                    Initials of Deputy Clerk    gga
cc:




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
